DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is in response to Applicant’s filing dated on 02/23/2021. Claims 1, 6, 11, 13, 14, 16-18 are currently amended. Claims 2, 5, 12 and 15 are canceled. Claims 1, 3, 4, 6-11, and 13, 14 and 16-20 are currently pending.

Response to Arguments/Remarks 
Applicant’s amendments and remarks filed on 02/23/2021, with respect to the previous rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Nallapa et al., US 9187085 B1, in view of Geveci et al., US 20150226135 A1, in view of Rajagopalan et al., US 20160245662 A1, and in view of Tate, Jr, et al., US 20100286909 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 11, 13, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nallapa et al., US 9187085 B1, in view of Geveci et al., US 20150226135 A1, in view of Rajagopalan et al., US 20160245662 A1, and in view of Tate, Jr, et al., US 20100286909 A1, hereinafter referred to as Nallapa, Geveci, Rajagopalan and Tate, JR, respectively.
Regarding claim 1, Nallapa discloses a system comprising:
a vehicle system (System includes an engine system, i.e. vehicle system – See at least abstract); and 
a controller communicatively coupled to the vehicle system, the controller structured to:
receive one or more parameters comprising expense data including a financial cost of electricity (At 703, the energy cost for one or more energy sources is received, i.e. expense data  – See at least column 10 lines 4-6 and FIG 7);
compare the expense data to a threshold (At 705, the cost changes are calculated. The current fuel cost and electricity cost, i.e. expense data, are compared to one or more historical costs, which can be stored in memory located on the vehicle or in a computing device. The fuel cost and electricity costs can be compared to each other to elect to use more of the lower cost energy source – See at least column 10 lines 17-22);
adjust a performance state of the vehicle system based on the comparison to the threshold (At 706, it is determined whether there is an increase in fuel cost. If yes, then the vehicle may decrease the use of the fuel consuming engine in favor of electrical energy provided by the external power source and regenerative braking that is stored in the battery – See at least column 10 lines 23-27); and 
generate a command structured to adjust operation of the vehicle system responsive to the adjustment of the performance state, wherein the adjustment of the operation of the vehicle system includes one of turning off and reducing a power output from an engine of the vehicle system based on the comparison indicating that the financial cost of electricity is below the predetermined threshold (Controller 305 sets or customizes the energy-based battery power request curve 307 based on the controller's arbitrated determination or relative cost differential between the fuel cost and the electrical energy cost. The controller 305 can set the curve 307 at any time electrical energy is needed to charge the battery or when there are price changes in the fuel cost or electricity cost, for example. From the curve 307 and the controller 305, the battery discharge limit is sent to the battery power arbitration module 309 – See at least column 7 lines 22-31). 

Nallapa fails to explicitly disclose wherein the threshold is dynamic based at least partially on predicted future financial costs.
However, Geveci teaches wherein the threshold is dynamic based at least partially on predicted future financial costs (In certain embodiments controls logic 310 may utilize a table which further associates GPS data with predetermined or dynamically determined fuel cost and/or reductant cost information. Optimizations associated with controls logic 310 may perform a multivariate optimization that accounts for estimated fuel consumption, or estimated reductant consumption, i.e. future financial cost. It shall further be appreciated that additional parameters relating to geographic position may be accounted for by the optimization – See at least ¶33. Examiner further notes that “threshold” is interpreted in light of Applicant’s specification as a dynamic threshold which includes other factors that may determine the price of fuel, reductant, and/or energy – See ¶40 of Applicant’s specification).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points, specifically, wherein the threshold is dynamic based at least partially on predicted future financial costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nallapa and include the feature of wherein the threshold is dynamic based at least partially on predicted future financial costs, as taught by Geveci, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

The combination of Nallapa and Geveci fails to explicitly disclose determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route.
Specifically, the predicted energy expenditure for an untraveled route may be used to schedule an operation protocol that minimizes fuel consumption during the trip. In one such example, given an estimate of the energy that a vehicle would use over a route, the vehicle may be programmed, directed, or instructed, to use the engine (i.e., to use fuel) at highway speeds during the trip and to use the electric powertrain (i.e., a battery) at residential speeds during the trip – See at least ¶22. energy expenditure may be trained ahead of time against a large amount of detailed simulation and/or test data, i.e. expense pattern – See at least ¶31).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa and Geveci and include the feature of determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, as taught by Rajagopalan, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

The combination of Nallapa, Geveci and Rajagopalan fails to explicitly disclose receive one or more parameters comprising expense data including a time of operation and determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, wherein the expense pattern is determined based on the expense data and at least one of the time of day, the time of operation, or the ambient condition.
However, Tate, JR teaches:
receive one or more parameters comprising expense data including a time of operation (It should be noted that the estimated travel time of a road and the estimated energy cost of a road may vary with the direction of travel on the road. Accordingly, and within the scope of the claimed invention, the map database may include for each road two estimated travel times and two estimated energy costs, with one of the estimated travel times and one of the estimated energy usages being for travel in one direction and the other of the estimated travel times and estimated energy usages being for travel in the other direction – See at least ¶28 and FIG. 7); and 
wherein the expense pattern is determined based on the expense data and at least one of the time of operation (Accordingly, and within the scope of the claimed invention, the map database may include for each road two estimated travel times and two estimated energy costs, with one of the estimated travel times and one of the estimated energy usages being for travel in one direction and the other of the estimated travel times and estimated energy usages being for travel in the other direction – See at least ¶28 and FIG. 7).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points. Rajagopalan teaches vehicle energy estimation and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa, Geveci and Rajagopalan and include the feature of receive one or more parameters comprising expense data including a time of operation and determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, wherein the expense pattern is determined based on the expense data and at least one of the time of day, the time of operation, or the ambient condition, as taught by Tate, Jr, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

Regarding claim 3, Nallapa discloses the vehicle system comprises an engine system (The vehicle can include an engine – See at least abstract).

Regarding claim 4, Nallapa discloses the expense data further comprises data associated with financial costs of fuel (The arbitration criteria can be based at least partially on fuel cost for the engine – See at least abstract).

Regarding claim 6, Nallapa discloses the vehicle system is associated with an on-road vehicle (Plug-in hybrid electric vehicle – See at least column 1 line 44).

Regarding claim 7, Nallapa discloses the controller is communicatively coupled to a location positioning system, and the controller is further structured to receive the Energy cost information may be automatically obtained during based on a location provided by a satellite navigation system, e.g., GPS, or cellular signal and associated cost information during refueling or recharging – See at least column 7 lines 12-16).

Regarding claim 8, Nallapa discloses the controller is further structured to receive the expense data based on the location of the vehicle in real-time (Energy cost information may be automatically, i.e. real-time, obtained during based on a location provided by a satellite navigation system, e.g., GPS, or cellular signal See at least column 7 lines 12-16).

Regarding claim 11, Nallapa discloses a system comprising:
a vehicle system (System includes an engine system, i.e. vehicle system – See at least abstract); and 
a controller communicatively coupled to the vehicle system, the controller structured to:
receive one or more parameters comprising expense data including a financial cost of electricity (At 703, the energy cost for one or more energy sources is received, i.e. expense data  – See at least column 10 lines 4-6 and FIG 7);
compare the expense data to a threshold (At 705, the cost changes are calculated. The current fuel cost and electricity cost, i.e. expense data, are compared to one or more historical costs, which can be stored in memory located on the vehicle or in a computing device. The fuel cost and electricity costs can be compared to each other to elect to use more of the lower cost energy source – See at least column 10 lines 17-22);
adjust a performance state of the vehicle system based on the comparison to the threshold (At 706, it is determined whether there is an increase in fuel cost. If yes, then the vehicle may decrease the use of the fuel consuming engine in favor of electrical energy provided by the external power source and regenerative braking that is stored in the battery – See at least column 10 lines 23-27); and 
generate a command structured to adjust operation of the vehicle system responsive to the adjustment of the performance state, wherein the adjustment of the operation of the vehicle system includes one of turning off and reducing a power output from an engine of the vehicle system based on the comparison indicating that the financial cost of electricity is below the predetermined threshold (Controller 305 sets or customizes the energy-based battery power request curve 307 based on the controller's arbitrated determination or relative cost differential between the fuel cost and the electrical energy cost. The controller 305 can set the curve 307 at any time electrical energy is needed to charge the battery or when there are price changes in the fuel cost or electricity cost, for example. From the curve 307 and the controller 305, the battery discharge limit is sent to the battery power arbitration module 309 – See at least column 7 lines 22-31). 

Nallapa fails to explicitly disclose wherein the threshold is dynamic based at least partially on predicted future financial costs.
In certain embodiments controls logic 310 may utilize a table which further associates GPS data with predetermined or dynamically determined fuel cost and/or reductant cost information. Optimizations associated with controls logic 310 may perform a multivariate optimization that accounts for estimated fuel consumption, or estimated reductant consumption, i.e. future financial cost. It shall further be appreciated that additional parameters relating to geographic position may be accounted for by the optimization – See at least ¶33. Examiner further notes that “threshold” is interpreted in light of Applicant’s specification as a dynamic threshold which includes other factors that may determine the price of fuel, reductant, and/or energy – See ¶40 of Applicant’s specification).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points, specifically, wherein the threshold is dynamic based at least partially on predicted future financial costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nallapa and include the feature of wherein the threshold is dynamic based at least partially on predicted future financial costs, as taught by Geveci, to determine optimal operating parameters of a vehicle and reducing the cost of operation.


However, Rajagopalan teaches determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route (Specifically, the predicted energy expenditure for an untraveled route may be used to schedule an operation protocol that minimizes fuel consumption during the trip. In one such example, given an estimate of the energy that a vehicle would use over a route, the vehicle may be programmed, directed, or instructed, to use the engine (i.e., to use fuel) at highway speeds during the trip and to use the electric powertrain (i.e., a battery) at residential speeds during the trip – See at least ¶22. energy expenditure may be trained ahead of time against a large amount of detailed simulation and/or test data, i.e. expense pattern – See at least ¶31).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa and Geveci and include the feature of determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, as taught by Rajagopalan, to determine optimal operating parameters of a vehicle and reducing the cost of operation.
including a time of operation and determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, wherein the expense pattern is determined based on the expense data and at least one of the time of day, the time of operation, or the ambient condition.
However, Tate, JR teaches:
receive one or more parameters comprising expense data including a time of operation (It should be noted that the estimated travel time of a road and the estimated energy cost of a road may vary with the direction of travel on the road. Accordingly, and within the scope of the claimed invention, the map database may include for each road two estimated travel times and two estimated energy costs, with one of the estimated travel times and one of the estimated energy usages being for travel in one direction and the other of the estimated travel times and estimated energy usages being for travel in the other direction – See at least ¶28 and FIG. 7); and 
wherein the expense pattern is determined based on the expense data and at least one of the time of operation (Accordingly, and within the scope of the claimed invention, the map database may include for each road two estimated travel times and two estimated energy costs, with one of the estimated travel times and one of the estimated energy usages being for travel in one direction and the other of the estimated travel times and estimated energy usages being for travel in the other direction – See at least ¶28 and FIG. 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa, Geveci and Rajagopalan and include the feature of receive one or more parameters comprising expense data including a time of operation and determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, wherein the expense pattern is determined based on the expense data and at least one of the time of day, the time of operation, or the ambient condition, as taught by Tate, Jr, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

Regarding claim 13, Nallapa discloses the apparatus comprises an engine system (The vehicle can include an engine – See at least abstract).

Regarding claim 14, Nallapa discloses the expense data further comprises data associated with financial costs of fuel (The arbitration criteria can be based at least partially on fuel cost for the engine – See at least abstract).

Regarding claim 16, Nallapa discloses the controller is communicatively coupled to a location positioning system, and the controller is further structured to Energy cost information may be automatically obtained during based on a location provided by a satellite navigation system, e.g., GPS, or cellular signal and associated cost information during refueling or recharging – See at least column 7 lines 12-16).

Regarding claim 18, Nallapa discloses a system comprising:
a vehicle system (System includes an engine system, i.e. vehicle system – See at least abstract); and 
a controller communicatively coupled to the vehicle system, the controller structured to:
receiving one or more parameters comprising expense data including a financial cost of electricity (At 703, the energy cost for one or more energy sources is received, i.e. expense data  – See at least column 10 lines 4-6 and FIG 7);
comparing the expense data to a threshold (At 705, the cost changes are calculated. The current fuel cost and electricity cost, i.e. expense data, are compared to one or more historical costs, which can be stored in memory located on the vehicle or in a computing device. The fuel cost and electricity costs can be compared to each other to elect to use more of the lower cost energy source – See at least column 10 lines 17-22);
adjusting a performance state of the vehicle system based on the comparison to the threshold (At 706, it is determined whether there is an increase in fuel cost. If yes, then the vehicle may decrease the use of the fuel consuming engine in favor of electrical energy provided by the external power source and regenerative braking that is stored in the battery – See at least column 10 lines 23-27); and 
generating a command structured to adjust operation of the vehicle system responsive to the adjustment of the performance state, wherein the adjustment of the operation of the vehicle system includes one of turning off and reducing a power output from an engine of the vehicle system based on the comparison indicating that the financial cost of electricity is below the predetermined threshold (Controller 305 sets or customizes the energy-based battery power request curve 307 based on the controller's arbitrated determination or relative cost differential between the fuel cost and the electrical energy cost. The controller 305 can set the curve 307 at any time electrical energy is needed to charge the battery or when there are price changes in the fuel cost or electricity cost, for example. From the curve 307 and the controller 305, the battery discharge limit is sent to the battery power arbitration module 309 – See at least column 7 lines 22-31). 

Nallapa fails to explicitly disclose wherein the threshold is dynamic based at least partially on predicted future financial costs.
However, Geveci teaches wherein the threshold is dynamic based at least partially on predicted future financial costs (In certain embodiments controls logic 310 may utilize a table which further associates GPS data with predetermined or dynamically determined fuel cost and/or reductant cost information. Optimizations associated with controls logic 310 may perform a multivariate optimization that accounts for estimated fuel consumption, or estimated reductant consumption, i.e. future financial cost. It shall further be appreciated that additional parameters relating to geographic position may be accounted for by the optimization – See at least ¶33. Examiner further notes that “threshold” is interpreted in light of Applicant’s specification as a dynamic threshold which includes other factors that may determine the price of fuel, reductant, and/or energy – See ¶40 of Applicant’s specification).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points, specifically, wherein the threshold is dynamic based at least partially on predicted future financial costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nallapa and include the feature of wherein the threshold is dynamic based at least partially on predicted future financial costs, as taught by Geveci, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

The combination of Nallapa and Geveci fails to explicitly disclose determining a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route.
However, Rajagopalan teaches determining a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route (Specifically, the predicted energy expenditure for an untraveled route may be used to schedule an operation protocol that minimizes fuel consumption during the trip. In one such example, given an estimate of the energy that a vehicle would use over a route, the vehicle may be programmed, directed, or instructed, to use the engine (i.e., to use fuel) at highway speeds during the trip and to use the electric powertrain (i.e., a battery) at residential speeds during the trip – See at least ¶22. energy expenditure may be trained ahead of time against a large amount of detailed simulation and/or test data, i.e. expense pattern – See at least ¶31).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa and Geveci and include the feature of determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, as taught by Rajagopalan, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

The combination of Nallapa, Geveci and Rajagopalan fails to explicitly disclose receive one or more parameters comprising expense data including a time of operation and determine a route of a vehicle with the vehicle system to predict a future financial cost of electricity based on an expense pattern regarding electricity for the route, wherein the expense pattern is determined based on the expense data and at least one of the time of day, the time of operation, or the ambient condition.
However, Tate, JR teaches:
including a time of operation (It should be noted that the estimated travel time of a road and the estimated energy cost of a road may vary with the direction of travel on the road. Accordingly, and within the scope of the claimed invention, the map database may include for each road two estimated travel times and two estimated energy costs, with one of the estimated travel times and one of the estimated energy usages being for travel in one direction and the other of the estimated travel times and estimated energy usages being for travel in the other direction – See at least ¶28 and FIG. 7); and 
wherein the expense pattern is determined based on the expense data and at least one of the time of operation (Accordingly, and within the scope of the claimed invention, the map database may include for each road two estimated travel times and two estimated energy costs, with one of the estimated travel times and one of the estimated energy usages being for travel in one direction and the other of the estimated travel times and estimated energy usages being for travel in the other direction – See at least ¶28 and FIG. 7).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle. Tate, JR teaches a route planning system and method for an electric vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa, Geveci and Rajagopalan and include the feature of receive one or more parameters comprising 

Regarding claim 19, Nallapa discloses receiving the expense data based on a location of a vehicle comprising the vehicle system, a recharging location, a refueling location, or a combination thereof (Energy cost information may be automatically obtained during based on a location provided by a satellite navigation system, e.g., GPS, or cellular signal and associated cost information during refueling or recharging – See at least column 7 lines 12-16).

 Regarding claim 20, Nallapa discloses the vehicle system comprises an engine system (The vehicle can include an engine – See at least abstract), and wherein the expense data comprises data associated with costs of fuel (The arbitration criteria can be based at least partially on fuel cost for the engine. The arbitration criteria can be based at least partially on electricity cost – See at least abstract).

Claims 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nallapa et al., US 9187085 B1, in view of Geveci et al., US 20150226135 A1, in view of Rajagopalan et al., US 20160245662 A1, in view of Tate, JR et al., US 20100286909 A1 as applied to claims 1, 7 and 16 above, and further in view of Driscoll .
	Regarding claim 9, the combination of Nallapa, Geveci, Rajagopalan and Tate, JR fails to explicitly disclose the recharging location, the refueling location, or the combination thereof is located proximate to the vehicle according to path of the vehicle.
However, Driscoll teaches a recharging location, a refueling location, or a combination thereof is located proximate to a vehicle according to path of the vehicle (The onboard application may recommend where to fuel the vehicle based on vehicle information such as physical route information – See at least ¶17).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle. Tate, JR teaches a route planning system and method for an electric vehicle. Driscoll teaches a consumable fuel powered engine, more specifically optimizing the operation of hybrid electric vehicles having a connection to an electrical grid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa, Geveci,, Rajagopalan and Tate, JR and include the feature of a recharging location located nearby a vehicle according to path of the vehicle, as taught by Driscoll, to determine optimal operating parameters of a vehicle and reducing the cost of operation.
Regarding claim 10, the combination of Nallapa, Geveci, Rajagopalan and Tate, JR fails to explicitly disclose the controller is communicatively coupled to a third party system structured to provide the expense data.
	However, Driscoll teaches a controller that is communicatively coupled to a third party system structured to provide expense data (The cost-per-unit of fuel may be generated from data collected at payment provider server 160, or received from a third-party service provider – See at least ¶108).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points, specifically, wherein the threshold is dynamic based at least partially on predicted future financial costs. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle. Tate, JR teaches a route planning system and method for an electric vehicle. Driscoll teaches a consumable fuel powered engine, more specifically a third party system structured to provide the expense data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa, Geveci, Rajagopalan and Tate, JR and include the feature of a third party system structured to provide the expense data, as taught by Driscoll, to determine optimal operating parameters of a vehicle and reducing the cost of operation.

Regarding claim 17, Nallapa discloses the controller is further structured to receive the expense data based on the location of the vehicle in real-time or near real-time (Energy cost information may be automatically, i.e. real-time, obtained during based on a location provided by a satellite navigation system, e.g., GPS, or cellular signal See at least column 7 lines 12-16).

The combination of Nallapa, Geveci, Rajagopalan and Tate, JR fails to explicitly disclose the recharging location, the refueling location, or the combination thereof are located proximate to the vehicle according to a path of the vehicle.
However, Driscoll teaches a recharging location, refueling location, or a combination thereof are located proximate to the vehicle according to a path of the vehicle (The onboard application may recommend where to fuel the vehicle based on vehicle information such as physical route information – See at least ¶17).
Nallapa discloses an energy management system that adjusts parameters for operation of an engine. Geveci teaches determining fuel consumption and emissions information at the operating points, specifically, wherein the threshold is dynamic based at least partially on predicted future financial costs. Rajagopalan teaches vehicle energy estimation and adaptive control and routing for a vehicle. Tate, JR teaches a route planning system and method for an electric vehicle. Driscoll teaches a predictive energy management system for a vehicle, more specifically receiving an expense data based on the location of the vehicle in real-time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nallapa, Geveci, Rajagopalan and Tate, JR and include the feature of a recharging location, a refueling location, or a combination thereof are located proximate to the vehicle according to a path of the vehicle, as taught by Driscoll, to determine optimal operating parameters of a vehicle and reducing the cost of operation.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.M.K./Examiner, Art Unit 3662   


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662